 



Exhibit 10.5.11
CALPINE CORPORATION
Calpine Incentive Plan

I.   Effective Date       The Calpine Incentive Plan (the “CIP” or the “Plan”)
is effective as of January 1, 2006 and supersedes and replaces all previously
implemented Management Incentive Plans and Business Unit Incentive Plans of
Calpine (or the “Company”).   II.   Plan Purpose       The CIP is a key element
of the Company’s total compensation program and is designed to attract,
motivate, retain and reward eligible employees. The plan rewards eligible
employees by allowing them to receive bonuses based upon both how well the
Company performs against certain financial objectives as well as how the
individual personally performs. In order for any bonuses to be earned and paid,
the Company must meet minimally acceptable performance targets. If those targets
are not met, no bonuses will be paid. If those targets are met, then bonuses
will be paid based on a combination of Company performance and individual
performance.   III.   Plan Eligibility       Participants eligible to
participate in the Plan are defined in Exhibit A.   IV.   Bonus Pool
Determination       The aggregate CIP bonus pool amount approved by the
Compensation Committee of the Board of Directors (the “Committee”), is
determined in the following steps:

  1.   Prior to the start of, or early in each performance period, the Company
shall confirm the business/performance goals (“Corporate Goals”) for that
period. The Corporate Goals for the current performance period are attached
hereto as Exhibit B.     2.   During the fiscal quarter following the
performance period (which in some situations is the first half of a calendar
year, and in others, the entire calendar year), the Plan Administrator shall
review how the actual results for the period compared to the Corporate Goals for
that period and determine the level of achievement of the various goals,
expressed as a

 



--------------------------------------------------------------------------------



 



      percentage. As required, the Committee will review and approve, modify,
adjust or cancel the achievement in its sole discretion.     3.   The sum each
participant’s “Annual Cash Bonus Target” which is each participant’s Target
Percentage (described in Section V (1) below) multiplied by his or her base
salary, for the calendar year to which Corporate Goals (as defined in
Section IV(1) above) and Individual Goals (as defined in Section V(4)) apply
(“Base Salary”), establishes the target aggregate CIP bonus pool (“Aggregate
Target CIP Bonus Pool”).     4.   The percentage of goal achievement shall be
applied to the Aggregate Target CIP Bonus Pool, and may result in a final actual
aggregate CIP bonus pool (“Final Aggregate CIP Bonus Pool”) greater than, or
less than, the sum each participant’s Annual Cash Bonus Target. As a general
rule, the level of the Final Aggregate CIP Bonus Pool shall be consistent with
the Company’s level of Corporate Goal achievement.         For example, if the
Company achieved 100% of the established Corporate Goals, the Final Aggregate
CIP Bonus Pool will be 100% of the Aggregate Target CIP Bonus Pool.        
Based upon the achievement of the Corporate Goals, the Aggregate Target CIP
Bonus Pool may be adjusted upward or downward within a range of 90% to 110% of
the sum of the Annual Cash Bonus Targets.

V.   Participant Bonus Determination       Although participant bonus
determinations are completely at the discretion of the Plan Administrator and
subject to the achievement of Corporate Goals, many factors are taken into
consideration in determining an individual participant’s earned bonus under the
Plan.       The bonus amount allocated to a participant (“Earned Bonus”) is
generally determined by the following factors:

  1.   Position – Each eligible position is associated with a job code that is
assigned a target percentage based on the level of responsibility and market
practices for the position (“Target Percentage”). The Target Percentage will be
communicated to each participant upon hire, placement in, or promotion to any
CIP eligible position.     2.   Base Salary – The amount of a participant’s Base
Salary earned in a CIP eligible position during a performance period is directly
related to a participant’s Earned Bonus.

2



--------------------------------------------------------------------------------



 



  3.   Company Performance – The level of Company Corporate Goal achievement and
the resulting funding level as determined by the Committee and described in
Section IV (3) is one factor used in determining a participant’s Earned Bonus.
The portion of a participant’s Annual Cash Bonus Target attributable to Company
performance generally will be adjusted by the same percentage by which the
Aggregate Target CIP Bonus Pool is adjusted as described in Section IV (4).    
4.   Participant Job Performance – An additional component in calculating a
participant’s Earned Bonus is the attainment of specific individual goals and
objectives, which are established by the participant along with the
participant’s respective manager at the beginning of the measurement period
(“Individual Goals”).     5.   Mix of Corporate Goals and Individual Goals –
Earned Bonuses are determined based on a combination, or mix, of the achievement
of Corporate Goals and Individual Goals that is determined by Job Level, and is
included in Exhibits A attached hereto.     6.   Other Factors Considered:

  •   Foremost are Calpine’s overriding principles of ethical conduct and
integrity. It is expected that each participant will conduct Calpine’s business
in an open and honest fashion and actions, and that decisions will represent the
Company with honor and distinction in the face of public scrutiny.     •  
Furthermore, a participant’s compliance with all applicable laws and Company
policies, procedures and standards (including, but not limited to, the Code of
Conduct, the Risk Management Procedures Manual, the Antitrust Policy, the Safety
and Health Policy, and the Equal Employment Opportunity Policy) is an essential
consideration in determining bonus eligibility and amount. In addition, a
participant’s Earned Bonus under the Plan may be adjusted for his or her
individual performance and contribution, as determined by the participant’s
manager.

VI.   Payment of Earned Bonus       Each Earned Bonus under the Plan will be
calculated based on attainment of goals and paid as follows:

  •   Participants in positions at the Director, Manager and Individual
Contributor levels: Provided the Corporate Goals are achieved, participants in
the aforementioned levels will receive two payments per year. The first payment,
equal to one-third of their Annual Cash Bonus

3



--------------------------------------------------------------------------------



 



      Target, will be earned for the performance in the first half of the year.
Payout will occur within 75 days after the end of the first half of the year
(June 30).         The second payment will be an amount equal to the Earned
Bonus less any amount paid out after the first half of the year (as described in
the preceding paragraph) and will be determined based on the criteria as
described in Exhibit B. Any resulting payout will occur within 75 days after the
end of the plan year — December 31.         If Company performance does not meet
the Corporate Goal performance threshold for the year or the employee
voluntarily or involuntarily terminates, no repayment will be required by the
participant to the Company for the 1/3 bonus payment nor will there be any
offset of future bonus payments.     •   Participants in positions at or above
the level of Vice President: Provided the Corporate Goals are achieved,
one-hundred (100%) percent of the Earned Bonus will be paid within 75 days after
the end of the Plan Year – December 31.     •   Participants in the Transition
Incentive Award program of the CIP: The CIP also provides a limited number of
awards to participants under the Transition Incentive Provision (“Exhibit C”).
These employees are engaged in activities such as asset sales, plant closings,
etc. which may, by the nature of the activity, result in the elimination of
their jobs. Employees in this classification will be advised of their respective
participation based on criteria determined by the Company from time to time.    
•   In all cases, bonus payments will be subject to all applicable taxes and any
applicable and appropriate deductions for garnishments, 401(k) Retirement
Savings Plan, and other deductions or withholdings.

VII.   Transfers and New Hires       In the event that a participant transfers
from one position to another during the course of the performance period, or is
a new hire, his/her Plan bonus for the year will be calculated on a pro-rated
basis to reflect the actual time spent in each position and the bonus target for
each position during the performance period. An employee hired between November
1 and December 31 is not eligible to participate in the CIP for the calendar
year in which he or she was hired.   VIII.   Retirements, Disability, Death and
Terminations

4



--------------------------------------------------------------------------------



 



    Except as provided below, participants are eligible to receive a bonus under
this Plan provided they remain actively employed on the day bonus payments are
paid. Participants in the Transition Incentive Award program of the CIP are
exempt from this provision.       Notwithstanding the foregoing, in the event of
a participant’s retirement (provided such participant qualified under the
Company’s retirement policy), long-term disability or death during a Plan year,
his/her Earned Bonus will be pro-rated to reflect the actual time in active
service during the Plan year. If a Plan participant dies, retires or becomes
subject to long-term disability after the conclusion of a performance period,
but prior to the bonus payout for such period, he or she will still be eligible
to receive the entire Earned Bonus under the Plan for such period.       Except
as otherwise provided hereunder, any participant whose employment is terminated
by the Company for any reason (including such termination by the Company after a
participant becomes eligible for retirement) or who voluntarily resigns (except
for retirement) prior to the Earned Bonus payout is not eligible to receive a
bonus payment under such program.   IX   Administration       The Plan will be
administered by the Plan Administrator who shall be Calpine’s Chief Executive,
or the Company officer designated by the Chief Executive Officer from time to
time (i.e., SVP Human Resources, etc.). The Plan Administrator shall have broad
authority to interpret the terms and conditions of the Plan, subject to the
following decisions reserved for the Committee:       1. As required, the
approval of the Company’s financial and non-financial goals discussed in
Section IV above;       2. Interpretation of the Plan on any matters in which
the Chief Executive Officer or the Plan Administrator is not a disinterested
party.       Furthermore, the Plan Administrator must approve any modifications,
amendments, or adjustments to the Plan or any of its key provisions and all
bonus payments. In addition, all bonus payments under this Plan are subject to
the review and the approval of the Chief Executive Officer. Any decisions of the
Plan Administrator in the interpretation of the Plan may be appealed in writing
to the Committee. However, any decision of the majority of the Committee is
final and binding on all parties.   X   Disputes

5



--------------------------------------------------------------------------------



 



    If a Plan participant disputes a bonus payment or the absence of a payment
under such program, he or she must submit a claim in writing describing the
claim to the Plan Administrator. The Plan Administrator will respond to the
claim within a reasonable time. Any decisions of the Plan Administrator may be
appealed in writing to the Committee. However, any decision of a majority of the
Committee is final and binding on all parties.   XI   Discretion in
Amendment/Termination       Distribution and payout of all Earned Bonus amounts
under the CIP are at the sole discretion of the Plan Administrator. The Plan
Administrator may at any time and for any reason, amend, alter, suspend or
terminate this Plan, subject to the approval of the Committee. Any amendment,
supplement, or exception to this Plan must be in writing and will be
communicated to all eligible participants. Likewise, any superseding management
incentive plan must be in writing and expressly state that it supersedes this
Plan. The Committee may in its discretion suspend any and all payments under the
Plan.   XII   No Employment Rights       Notwithstanding anything to the
contrary herein, each Plan participant’s employment with the Company is and
shall continue to be at-will. A participant’s employment with the Company may be
terminated at any time by the participant or the Company, with or without cause
and with or without notice, as permitted by law.   XIII   Governing Law      
The validity, interpretation, construction and performance of this Plan shall be
governed in accordance with Texas law, except for its conflict of laws
provisions, unless a superseding federal law is applicable or, in the case of
Canada, unless a superseding law under Canadian jurisdiction is applicable.  
XIV   No Assignment       Without the written consent of the Plan Administrator,
no participant may assign any right or obligation under this Plan to any other
person or entity. Notwithstanding the foregoing, the terms of this Plan and all
rights of the participant hereunder shall inure to the benefit of, and be
enforceable by, the participant’s personal and legal representatives, executors,
administrators, successors, heirs, distributes, devisees or legatees.   XV  
Integration       This document and each exhibit hereto represent the entire
agreement and understanding between the Company and the participants in the Plan
as to the

6



--------------------------------------------------------------------------------



 



    subject matter herein, and therefore supersede all prior or contemporaneous
agreements, whether written or oral.   XVI   Severability       The invalidity
of unenforceability of any provision or provisions of this Plan shall not affect
the validity or enforceability of any other provision hereof, which shall remain
in full force and effect.

7



--------------------------------------------------------------------------------



 



EXHIBIT A
2006
Calpine Incentive Plan – Eligible Participants
I. Power Operations, Central Operations and Corporate Staff as listed below
     Participants in the Calpine Incentive Plan (“CIP”) will include employees
at the following levels:

  •   Executive Vice President     •   Senior Vice President     •   Vice
President and equivalent     •   Director and equivalent     •   Managers and
equivalent     •   Individual Contributors as determined by the Plan
Administrator

Eligible participants will be notified by the Plan Administrator and will
receive a plan document at the time they are nominated for participation.
A. Six Month Bonus
Provided that the six month (through June 30, 2006) Corporate Cash Flow
objective of ($350) million as described in Exhibit B is attained, participants
in positions at the Director, Manager and Individual Contributor levels will be
eligible to receive a payment equal to one-third of their Annual Cash Bonus
Target within 75 days after the end of the first half of the calendar year.
B. Earned Bonus and Annual Goals
The Earned Bonus will be determined upon attainment of the annual Corporate
Goals as described in Exhibit B. Payout will occur within 75 days after the end
of the Plan year (12/31). Participants will receive 100% of any Earned Bonus
within 75 days after the end of the plan year (12/31).
Note: Payments to participants in jobs at the Director level and below will be
reduced by any payment they may have received subject to achievement of the
Corporate Cash Flow objective of ($350 million) described above in “A”.
Participants’ Earned Bonus will be determined by the achievement of both
Corporate Goals and Individual Goals as described in the following table:

 



--------------------------------------------------------------------------------



 



                      Target             Awards as             % of Base  
Corporate CIP   Individual Goal Job Level   Salary   Goal Achievement  
Achievement Section 16(b) Officers   Discretionary Review by Compensation
Committee
Executive Vice President
    100 %   80% of award   20% of award
Senior Vice President
    40 %   70% of award   30% of award
Vice President
    30 %   60% of award   40% of award
Director
    25 %   50% of award   50% of award
Manager
    20 %   40% of award   60% of award
Individual Contributor
    15 %   20% of award   80% of award

 



--------------------------------------------------------------------------------



 



EXHIBIT B
2006
Pool Funding and CIP Bonus Plan Goals/Metrics
Pool Funding

  •   Each plan participant has an Annual Cash Bonus Target that equals the
product of his/her Base Salary times the Target Percentage associated with
his/her job level (see table in Exhibit A). The Aggregate Target CIP Bonus Pool
equals the sum of the participants’ Annual Cash Bonus Targets.     •   Based
upon results, the Bonus Pool may be adjusted upward or downward for a range of
90% — 110% of the Annual Cash Bonus Targets

* * * * *
     CIP Bonus Plan Goals/Metrics

  •   First Half Goals/Metrics:

  s   Cash Flow

  §   June 30, 2006 ($350) Million

  •   Annual Goals/Metrics

  s   Cash Flow

  §   December 31, 2006 ($316) Million

  s   Individual Goals

  §   Specific dollar goals as determined department by department to meet the
overall annualized goal of reducing expenses by $180 million     §   Personal
goals as determined by each employee’s immediate supervisor and mutually agreed

Subject to attainment of Cash Flow Goals for the first half of the 2006 Plan
Year payments of one-third (33.3%) of the Annual Cash Bonus Target will be
disbursed to participants at the Director level and below before the 75th day
following June 30, 2006.
With the exception of awards paid under the Transition Incentive program
(Exhibit C) that may involve the elimination of a participant’s own position,
participants must be actively employed on the date of the payment of the Earned
Bonus in order to receive payment.

 



--------------------------------------------------------------------------------



 



EXHIBIT C
2006
Transition Incentive Plans
In connection with activities necessary to the successfully disposition of
assets, closing of plants and similar activities designed to support the
restructuring of Calpine, there may be a number of employees who, by the nature
of their activities, eliminate their respective jobs. The Transition Incentive
Plans provide a program that rewards these participants for their work in
completing assignments and specific transactions that enhance Calpine’s value.
A. Transaction/Transition Bonus
To be paid to CIP eligible employees who are working on a specific assignment
with a targeted end date. In the majority of cases, the completion of the
assignment will result in the affected employee’s lay-off. Generally, the Earned
Bonus for an affected employee will be calculated based upon his/her Annual Cash
Bonus Target. Any Earned Bonus may be paid during the assignment or specific
transaction, upon the assignment’s or transaction’s completion, or both. The
Transaction/Transition bonus is paid in lieu of a CIP bonus. An Earned Bonus
shall be paid with 75 days of the assignment’s or transaction’s completion.
Subject to a written agreement, an employee who voluntarily resigns or is
terminated by the Company for any reason prior to successful completion of the
specified assignment will not be eligible for a Transaction/Transition bonus
payout.
B. Construction Completion Bonus
To be paid to construction, engineering and commissioning employees at the level
of Director and below (including designated employees who are not eligible for
the CIP) assigned to specific capital or construction projects. Each specified
project will have a construction completion bonus pool assigned to it. An Earned
Bonus will be made on a discretionary basis by management based upon an
employee’s contribution to that project. An Earned Bonus may be paid during the
project, upon completion of the construction project or both. Each Earned Bonus
may be paid to employees who are no longer employed with Calpine at the time the
entire construction project is completed as long as management deems their
services to have been satisfactorily completed and no longer needed at some time
prior to the project’s completion date.
Subject to a written agreement, an employee who voluntarily resigns or is
terminated by the Company for any reason prior to completion of the construction
project will not be eligible for a Construction Completion Earned Bonus payout.

 